Title: John Barnes to Thomas Jefferson, 29 August 1814
From: Barnes, John
To: Jefferson, Thomas


          
            My Dear Sir,  George Town Monday 29h Augt 1814
            Your favr 20th recd last Evening—I am really concerned to learn the sacrifice made to advance the $380—thro Mr Gibson—who without remitting me—either in Bank Notes—or, depositing that Amot in the Bank of Richmond and placed placeg  it to my Credit, in the Bank of Cola either of which, he might, and Ought to have done, he Requested of me—to draw—on him—Or—give him instructions to forward the Amot in Bank Notes,—
            I have Answered him by this days Mail—and Begged leave to decline—interfering with your Orders—to him, (at this particular Crisis of Public Affairs) and that I will not be responsible for any—but my own Acts: and however desirable the sum, would’ve been in Aid of the $2,500, payable the 25h fortunately—in the last extremity, I had the Credit with both the Bank I have, Concerns wth (though not the Cash) to effect the payment Notwithstanding—the confused state of the City, and this Town—whose situation—owing to the perverse and most Unfortunate Occurances however distressing—will yet I hope & trust, be preserved from further distruction & disgrace—our remaining
			 troops—and Others expected are pressing forward, and every preparation that our feeble situation will admit of—is in Activity to oppose the Enemys further depredations—against our desolated City &ca—our good President—is Out—inimating and incouraging the troops & Citizens—not to dispair—and be the Event whatever it may even a total defeat—however distressing—will at least preserve—the Remnant of our lofted Honor—by the most unaccountable retreat from Bladensburg thro the City & Geo Town—toward Tennlytown—instead of forming (which our troops in general expected and wished for) on the high grounds nearly opposit the Navy Yard. this fatal Error—must, however unavailing—be Accounted for—what has—or will be done, at Alexandria the confused Accots are so Various—nothing can be depended upon—but should the Enemy be amused but for a few days.—I trust they may judge it proper—after availing themselves of the resources they stand in need
			 off, Flour—Tobacco &ca they may probably—drop down the Potomac—and proceed to Attack some more favorable point of Annoyance—My public papers I removed a week since—for my Private effects
			 (excepting a few
			 necessaries—) remaind with me Alone Mrs Ratcliffe and servants removed—I was at Ease on that Score—Contented to Risque—what it was not in my Power to
			 preserve—leaving the unavoidable Result—to time and Chance—and still in hopes the
			 issue—may be more favorable than our fears induce us—to expect
            Beleive me Dear Sir, most truly and Respectfully Your Obedt servantJohn Barnes,
          
          
            PS. Mrs R. & servts returned—to wait the fatal Alarm
          
        